EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Robert Diaz on June 9, 2022.
The application has been amended as follows: 
In Claim 13, Line 19, “molar % CO2 in stabilized” has been substituted with                      --molar % CO2 in the stabilized--
In Claim 13, Lines 20 - 21, “and physical blowing agents” has been substituted with --and the at least one physical blowing agent--
In Claim 13, Line 22, “of residual scavenging compound” has been substituted with --of residual at least one CO2 scavenging compound--
In Claim 13, Line 25, “scavenging compound [X]” has been substituted with                       --the at least one CO2 scavenging compound [X]--
In Claim 13, Line 26, “with isocyanate being present” has been substituted with                  --the one more polyisocyanate compounds present--
In Claim 15, “2 to 8, especially from 3 to 8” has been substituted with --2 to 8--
In Claim 16, Line 1, “the blowing agent” has been substituted with                                        --the at least one physical blowing agent--
In Claim 16, Line 2, “weight isocyanate reactive” has been substituted with                         --weight of the one or more isocyanate reactive”
In Claim 17, Line 2, “blowing agents” has been substituted with                                              --at least one physical blowing agent--
In Claim 17, Line 3, “ratio of blowing agents having” has been substituted with                     --ratio of the at least one physical blowing agent having--
In Claim 20, Line 1, “residual scavenging” has been substituted with                                      --residual at least one CO2 scavenging compound--
In Claim 20, Line 2, “age foam is between 0 and 5 wt% calculate don” has been substituted with --aged foam is between greater than 0 and 5 wt% calculated on--
In Claim 21, Lines 1 - 2, “residual scavenging compounds” has been substituted with --residual at least one CO2 scavenging compound--
In Claim 21, Line 2, “between 0 and 3 wt% calculacted” has been substituted with --between greater than 0 and 3 wt% calculated--
In Claim 23, Line 1, “the blowing agents” has been substituted with                                         --the at least one physical blowing agent--
In Claim 24, Line 1, “the blowing agent” has been substituted with                                                         --the at least one physical blowing agent--
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claim 13 has been rewritten in independent form and all other pending claims now depend from this claim.  The subject matter of Claim 13 was indicated to be allowable for reasons detailed in the Non-Final Office action mailed December 13, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764